DETAILED ACTION
This is an Office action based on application number 17/182,649 filed 23 February 2021, which is a continuation of PCT/JP2019/032549 filed 21 August 2019, which claims priority to JP 2018-166163 filed 5 September 20218 and JP 2018-166164 filed 5 September 2018. Claims 1-7 are pending.
Amendments to the claims, filed 11 July 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (European Patent Application Publication EP 2 799 472 A1) (Kimura) in view of Toomi et al. (JP H10-095908A with citations taken from the provided machine translation).

Regarding instant claims 1 and 4-5, Kimura discloses pressure sensitive adhesive tapes comprising foamed polyolefin-based resin sheets as base materials (Claim 1). Kimura discloses that the pressure sensitive adhesive is inclusive of polyester-based pressure sensitive adhesives (paragraph [0136]).
	Kimura does not explicitly disclose the specific polyester adhesive agent of the claim.
	However, Toomi discloses a polyester-based resin composition having excellent adhesiveness to polyolefins, wherein said polyester-based resin is an adhesive composition (paragraphs [0001; 0027]).
	Toomi further discloses that they polyester-based resin composition is obtained by extending a chain of a polyester polyol prepolymer (paragraph [0007]) having a molecular weight of 500 to 30,000 (paragraph [0019]). The disclosure of a polyester-based resin obtained by a extending a chain of a polyester polyol prepolymer having a molecular weight of 500 to 30,000 implies that the molecular weight of the polyester-based resin is at least greater than 500, which overlaps the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Toomi further discloses that the polyester-based resin comprises a glycol component containing a branched diol and a hydrogenated polybutadiene polyol (paragraph [0007]) (i.e., structural components derived from a polyol).
	Toomi further discloses that the amount of hydrogenated polybutadiene is 10 to 90% by weight (paragraph [0016]), which is construed to include or overlap the range recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Toomi further discloses that the polyester-based resin comprises a polyvalent carboxylic acid (paragraph [0007]), wherein the amount of  a polyvalent carboxylic acid inclusive of an aromatic dicarboxylic acid is 0 to 90% by weight (paragraph [0010]), which is construed to include or overlap the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Toomi further teaches that it is readily known in the prior art to form pressure-sensitive adhesives from those polyester-based resins (paragraph [0002]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use a pressure-sensitive adhesive based on a polyester-based resin of Toomi as the polyester-based pressure-sensitive adhesive desired in the adhesive tape of Kimura. The motivation for doing so would have been that the polyester-based resin of Toomi exhibits excellent adhesiveness to polyolefins (i.e., the polyester-based resin of Toomi would necessarily exhibit excellent adhesiveness to the polyolefin-based foam of Kimura). Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Toomi with Kimura to obtain the invention as specified by the instant claims.

Regarding instant claim 2, Kimura further discloses that the foamed polyolefin-based resin sheet has an apparent density of 30 kg/m3 to 100 kg/m3 (paragraph [0010]).

Regarding instant claim 3, the urethane resin foam substrate and the acrylic resin foam substrate recited by the claim are optional as set forth by parent claim 1. Therefore, since the prior art combination meets at least the polyolefin resin foam substrate of parent claim 1, the prior art combination meets the optional limitations of the instant claim.

Regarding instant claim 7, Kimura further discloses that the foamed polyolefin-based resin sheet has a thickness of 0.1 mm to 3.0 mm (paragraph [0010]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Toomi as applied to claim 1 above, and further in view of Yoshie et al. (US Patent Application Publication No. US 2017/0029675 A1) (Yoshie).

Regarding instant claim 6, Kimura in view of Toomi discloses the adhesive tape comprising the polyolefin resin foam substrate and polyester adhesive agent as cited above. Toomi further discloses that any type of catalyst, stabilizer, modifier, additive, or the like may be added to the polyester-based resin (paragraph [0018]).
	Kimura in view of Toomi does not explicitly disclose a hydrolysis inhibitor added to a polyester adhesive agent.
	However, Yoshie discloses a pressure-sensitive adhesive sheet comprising a polyester-based pressure-sensitive adhesive composition (paragraph [0001]). Yoshie discloses that the pressure-sensitive composition comprises common additives inclusive of a hydrolysis resistant agent (paragraph [0054]), which is construed to be analogous to the claimed hydrolysis inhibitor.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the hydrolysis resistant agent of Yoshie into the polyester-based resin adhesive of Toomi. The motivation for doing so would have been that a hydrolysis resistant agent is a common, art-recognized additive for polyester-based adhesive compositions. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Applicant’s arguments, however, are unpersuasive.
Applicant primarily traverses the combination of Toomi with Kimura, i.e., using the polyester-based adhesive of Toomi in the adhesive tape of Kimura. Applicant contends that the Office has not established a prima facie case of obviousness because Toomi’s polyester has different properties than Kimura’s polyester adhesive, such that they are not equivalent, and a person of ordinary skill in the art would not have made the substitution proposed in the Office action.
	Specifically, Applicant explains that Toomi’s adhesive is water-soluble and not used with non-aqueous solvents. As such, Applicant continues that Toomi provides a composition for adhesive agents, paints and coating agents, but does not disclose or suggest that the water-soluble polyester resin can be used for an adhesive sheet, and that a person of ordinary skill in the art would not have used the water-soluble adhesive on the sheet of Kimura. Applicant supports their position by citing another reference in the prior art (i.e., Yoshie et al. US Patent Application Publication No. US2017/0029675), which discloses that an adhesive tape is formed by applying a composition solution, wherein the composition is dissolved in a solvent or a thermofusion solution on a base material and drying the applied solution to form an adhesive agent layer. Applicant argues that using a water-soluble polyester dissolved in water would take a significantly long time to dry the polyester resin, and one of ordinary skill in the art would be discouraged from using such a water-soluble polyester resin composition as the adhesive agent layer.
	Applicant’s argument is unpersuasive. First, Applicant has not addressed the other motivating factor to combine the references. As cited above, the polyester-based resin of Toomi exhibits excellent adhesiveness to polyolefins (i.e., the polyester-based resin of Toomi would necessarily exhibit excellent adhesiveness to the polyolefin-based foam of Kimura). One of ordinary skill in the art may be willing to increase processing time in drying an aqueous based adhesive composition if the bond between adhesive and tape substrate is significantly improved.
	Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). In the instant case, the arguments that the use of an aqueous-based adhesive would significantly increase processing time in order to dry the adhesive is not supported by evidence. Specifically, Applicant has not shown that the use of such aqueous-based adhesives would detrimentally impact the final product such that one of ordinary skill in the art would not make the proposed combination in light of the other properties gained from using such an aqueous-based adhesive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/26/2022